COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Fulton and Lorish
              Argued by videoconference


              COMMONWEALTH OF VIRGINIA
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1048-22-4                                   JUDGE JUNIUS P. FULTON, III
                                                                               DECEMBER 20, 2022
              NICHOLAS GIAMPA


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                               Brett A. Kassabian, Judge

                               Lauren C. Campbell, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on briefs), for appellant.

                               Dawn M. Butorac, Public Defender, for appellee.


                     Nicholas Giampa is charged with the December 2017 murders of Scott Fricker and Buckley

              Kuhn Fricker, and the use of a firearm in those murders. On January 16 and 17 of 2018, Giampa

              was interviewed by Fairfax County police detectives. Following an evidentiary hearing and

              argument by counsel, the circuit court suppressed both statements, holding that Giampa’s Fifth

              Amendment rights were violated.1 The Commonwealth appealed.

                                                        BACKGROUND

                     When considering on appeal the trial court’s grant of a motion to suppress, we must view

              the evidence in the light most favorable to Giampa, the prevailing party below, and grant him all

              reasonable inferences fairly deducible from that evidence. Sidney v. Commonwealth, 280 Va. 517,

              520 (2010); Commonwealth v. Grimstead, 12 Va. App. 1066, 1067 (1991).



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         The trial court rejected Giampa’s claim that his statements were not made voluntarily.
        On December 22, 2017, Detective Craig Guyton of the Fairfax County Police reported to the

scene of the double homicide of Scott Fricker and Buckley Kuhn Fricker. Also at the scene was

17-year-old Giampa, who had suffered a self-inflicted gunshot wound to the head, and the Frickers’

daughter and Giampa’s former girlfriend, A.F., who was uninjured. Giampa experienced a

traumatic brain injury; he was transported to Reston Hospital where he underwent emergency brain

surgery and was put in a medically induced coma, which was maintained until the end of the first

week of January.

        On January 16, 2018, Detective Guyton and his partner went to Reston Hospital to interview

Giampa. Giampa had been kept under continuous police guard and shackled to his hospital bed by

his ankle and wrist. Detective Guyton commenced the interview by reading Giampa his Miranda

rights from a standard form he carried. He then “directed [Giampa] to read to himself the consent to

speak . . . then [Giampa was] directed to sign it.” Detective Guyton did not confirm Giampa’s

understanding of each of his rights, and Giampa signed the waiver without asking any clarifying

questions. The interview on January 16 lasted approximately 45 minutes and was audio recorded.

        During the interview, Giampa made numerous incriminating statements, some factually

accurate and others demonstrably false. Giampa described inflicting injuries on the victims which

were consistent with those actually sustained. However, he also incorrectly told Detective Guyton

that he “shot and killed five people and specifically believe[d] that he killed . . . the decedents’

youngest son.” Giampa also “did not know his own father’s name . . . until prompted. He [did] not

know his long-time former girlfriend’s name and” throughout the interview “call[ed] her a

completely different name.” He incorrectly recalled that his girlfriend “shot herself” and at one

point referenced his own incoherence, explaining, “my brain is half asleep.”

        Detective Guyton and his partner returned to the hospital the following day to re-interview

Giampa. Using slightly different language, Detective Guyton “advised [Giampa] of his rights by

                                                   -2-
them being read at about the same pace [as the day before] without inquiry as to whether or not he

understood each right.” Then, Detective Guyton read Giampa “the consent to speak after confusing

the process briefly.” 2 As with the day before, “there . . . was no follow up as to whether or not

[Giampa] comprehended and appreciated the rights that he was waiving.” During the January 17

interview, Giampa was able to accurately describe how to unlock the door to the Fricker home, as

well as the weapon used to shoot the Frickers; however, he also remained confused about several

facts, including maintaining his belief that he had killed the Frickers’ son.

        Elizabeth Kurt, a nurse practitioner in the ICU at Reston Hospital who was responsible for

Giampa’s care on January 16 and 17, 2018, testified at the suppression hearing. Nurse Kurt testified

that when she conducted rounds on January 16, 2018, she observed Giampa handcuffed to his

hospital bed with police officers at his bedside. She testified that Giampa was “awake,” meaning

“he was laying in the bed, his eyes were open. He was looking around the room.” And he was

“alert” meaning “he did not doze off, he was able to watch [her] walk around the room, look

appropriately around. Did not fall asleep during conversations or anything.” Giampa was capable

of answering simple questions, able to “mov[e] all of his extremities,” and “denied having pain.”

On both January 16 and 17, Giampa was “oriented times three,” meaning he was oriented to

“person, place and time.” Nurse Kurt noted nothing about Giampa’s speech on those days and

testified that he was “very stable” and was considered lower acuity. Although she testified that

Giampa showed no signs of distress on the 17th, Nurse Kurt acknowledged on cross-examination

that he was “agitated” on that day and used explicit language toward her. “[T]he only pain

medication [Giampa] was on” on January 16 and 17 was “over-the-counter, acetaminophen.”


        2
           As Dr. Jeffry Aaron pointed out in his report, discussed in greater detail infra on page
five, when reading Giampa his rights on January 17, Detective Guyton “shifted from the second
person (‘You know what your rights are . . .’) to the first person (‘I know what my rights are
. . .’).” Such a shift “could easily have magnified the challenges for someone who was already
struggling to understand the implications of the warnings.”
                                                 -3-
        Following his arrest, the juvenile and domestic relations district court ordered Giampa to

undergo a competency evaluation and he was found not competent to stand trial. In conjunction

with his competency evaluation and subsequent restoration services, Giampa saw Dr. William Ling,

a clinical psychologist, in May of 2018 for a “neuropsychological evaluation.” Dr. Ling met with

Giampa for testing over the course of five to six hours at the Juvenile Detention Center. Based on

his evaluation, Dr. Ling testified at the suppression hearing that his “testing data suggested that after

the gunshot wound Mr. Giampa demonstrated a significant decline in his verbal cognitive abilities.

A more significant decline was noted with regard to his relative efficiency.” Dr. Ling further noted

that Giampa suffered difficulties in motor function, language function, impulse control, and mental

flexibility.

        At the time of testing, Giampa had an overall IQ score of 64, which is “in the deficient

range” and “suggested severe impairment” and “at an overall level his cognitive function was

severely impaired.” During his evaluation with Dr. Ling, Giampa “was having significant difficulty

sequencing the information appropriately. He’d get lost, he’d get overwhelmed, he’d get confused.

And that was reflected in his output.” Noting that Giampa had “difficulty with the efficiency of his

processing overall,” Dr. Ling explained that “it affects both what the individual would understand

from someone asking questions . . . . [I]t’s rather like having a cell phone conversation with

someone who has bad signal, which means that . . . different pieces of the information are

understood and they will be responded to.”

        Regarding Giampa’s psychological function, Dr. Ling opined that “[h]is cognitive

impairments undercuts the capacity of Mr. Giampa to think through difficulties and problems

resulting in markedly restricted engagement.” The testing data showed Giampa’s reading

comprehension at a fourth or fifth grade level and suggested that he “had a fundamental difficulty

with the accuracy and consistency of his understanding, his cognitive understanding of information

                                                  -4-
and situations,” making him prone to confusion “in the moment.” Finally, Dr. Ling opined that

Giampa’s functioning would have been worse at the time of the interviews in January 2018 than at

the time of testing in May 2018.

       Giampa ultimately underwent restoration services, but in a November 2018 post-restoration

evaluation, which was considered by the court in ruling on the motion to suppress, forensic

evaluator Dr. Lynne Hahnemann found that Giampa suffered “cognitive impairment” and “did not

demonstrate the ability to understand the proceedings against him.” Moreover, despite having

received restoration services, Giampa’s “performance on this [post-restoration] evaluation . . .

declined from his previous assessment.”

       Dr. Jeffrey Aaron, a clinical and forensic psychologist, met with Giampa to conduct a

forensic psychological evaluation in October of 2020. Dr. Aaron also listened to Giampa’s police

interviews and looked at Giampa’s “functioning both before and after the brain injury.” Dr. Aaron

concluded that the traumatic brain injury “affected [Giampa’s] cognitive functioning and his

information processing” and that in January 2018, when he was interviewed by Detective Guyton,

Giampa’s “cognitive functioning” was “[e]xceedingly impaired.” The Miranda warnings given by

Detective Guyton to Giampa was about “240 words per minute,” and Detective Guyton did not pause

between each right to check for Giampa’s comprehension. Dr. Aaron testified that he believes

Giampa to have autism spectrum disorder and opined that someone with a traumatic brain injury,

autism, anxiety, and adolescent development would hear the detective’s instruction to read and sign

the consent to speak “as a directive.” Considering the recorded police interviews, Dr. Aaron testified

that Giampa “would say yes to most things that were suggested to him, even when they were

inconsistent with what he had just said, and that he wasn’t tracking sufficiently to note when what he

had said had been changed.” He opined that Giampa’s “ability to understand [the Miranda

warnings] and not merely understand them, but appreciate them was exceedingly impaired.”

                                                 -5-
        The court also heard the testimony of Dr. Carolyn Corbett, a licensed psychologist who

evaluated Giampa in October of 2017, before the shootings and resultant traumatic brain injury.

Dr. Corbett noted in her report that even in 2017 Giampa’s “judgment was extremely impaired,” he

had “average cognitive functioning,” was “clinically depressed,” and “very angry and paranoid.”

She diagnosed him with “dysthymic disorder, which is long term depression.” She did not diagnose

him with any personality disorders “because you can’t give that to someone who is less than 18.”

At the time, Dr. Corbett had recommended in-patient treatment.

        After considering the evidence and arguments of counsel, the circuit court granted the

motion to suppress, holding that “the Commonwealth failed to establish by a preponderance of the

evidence that [Giampa] knowingly and intelligently waived his Miranda rights under the specific

facts of this case based upon a totality of the circumstances in that analysis.” The Commonwealth

appealed.

                                              ANALYSIS

        The Fifth and Sixth Amendments to the United States Constitution require that “[a] suspect

must knowingly and intelligently waive his rights against self-incrimination and to the assistance of

legal counsel in order for a confession made during a custodial interrogation to be admissible in

evidence against him.” Rodriguez v. Commonwealth, 40 Va. App. 144, 155 (2003). At a hearing

on a motion to suppress, the burden is on the Commonwealth to “prove by a preponderance of the

evidence . . . that the accused knowingly, intelligently and voluntarily waived his Miranda rights.”

Id. at 155. The Commonwealth challenges on appeal the trial court’s finding that Giampa’s waiver

of his Miranda rights was not knowingly and intelligently made. This is “a question of fact, and the

trial court’s resolution of that question is entitled on appeal to the presumption of correctness.”

Harrison v. Commonwealth, 244 Va. 576, 581 (1992). When reviewing a trial court’s ruling on a

motion to suppress, “we are bound by the trial court’s findings of historical fact unless ‘plainly

                                                  -6-
wrong’ or without evidence to support them.” McGee v. Commonwealth, 25 Va. App. 193, 198

(1997) (en banc). We review the application of the law to those facts de novo. Jones v.

Commonwealth, 71 Va. App. 375, 380 (2019).

        Evaluating whether a juvenile defendant has made a knowing and intelligent waiver of his

rights “includes evaluation of the juvenile’s age, experience, education, background, and

intelligence, and into whether he has the capacity to understand the warnings given him, the nature

of his Fifth Amendment rights, and the consequences of waiving those rights.” Fare v. Michael C.,

442 U.S. 707, 725 (1979).

        In this case, although Giampa was a 17-year-old high school senior with prior contact with

the criminal justice system, he had recently to his police interviews suffered a traumatic brain injury

which severely impacted his cognitive functioning, including his “capacity to understand the

[Miranda] warnings given him.” Id. In so holding, the court made numerous factual findings in

support of this conclusion. Specifically, that:

                as a result of [Giampa’s] recent traumatic brain injury and its
                consequential effects on his capacity, in conjunction with his age, his
                psychological vulnerabilities of what was testified to as to autism
                spectrum disorder or certainly a rule out of autism spectrum disorder
                and major depressive disorder and the manner and circumstances of
                how his rights were advised to him on both January 16th and 17th,
                that the Commonwealth failed to establish by a preponderance of the
                evidence that the Defendant appreciated and understood the rights
                that he was purportedly waived.

The court expressly found Drs. Ling and Aaron, “as well as the conclusions of Dr. Hahnemann,”

and “the other psychological testimony, compelling and credible.” It credited Dr. Ling’s conclusion

that Giampa was “improving in May,” when he was interviewed by Dr. Ling, “as compared to

where he was in January,” when interviewed by Detective Guyton. It further “dr[ew] reasonable

inferences that [Giampa’s deficits] w[ere] more severe at the time of [Dr. Aaron’s] evaluation than

[they were] in . . . January of 2018.”

                                                  -7-
        The court found that Giampa “was deficient to borderline range in cognitive function as a

result of the brain injury. He was moderate to severe in limitations in capacity to ingest, analyze

and respond. His speed of visual analysis and processing was in the deficient range.” The court

held that Giampa’s “oral comprehension is within the deficit range as a result of the injury to the

part of his brain that regulates language and function, . . . he has an IQ of approximately 64, reads

on a fifth-grade level, and there was no real competent evidence to the contrary.” The trial judge

described Giampa as a “17-year-old juvenile with an established history of major depressive

disorder with either autism spectrum disorder or a rule out of autism spectrum disorder and

paranoia.”

        Considering Giampa’s physical condition at the time of the police interviews, the court

concluded:

                    He was in the hospital with a traumatic brain injury caused by a
                    December 17, 2017, self-inflicted gunshot wound to the head, with
                    the bullet entering the skull at the center of his forehead, . . . and
                    passing through his brain from the left frontal sinus through the left
                    frontal parietal calvarium, which is the frontal lobe, and [exiting]
                    above the left ear. There was also multiple residual fragments in the
                    left frontal lobe. A portion of his skull was removed due to the skull
                    fragments and swelling, a coma was induced until the end of the first
                    week of January 2018.

Further, although there were times when Giampa was “oriented times three, . . . no doctor

performed any sort of neurological or cognitive capacity assessment, nor where they asked to do

so.” Notwithstanding Nurse Kurt’s testimony that she did not make any note of Giampa’s speech

on the 16th, “as recently as January 15th, 2018, the notes reflect, . . . ‘[t]hat the patient presents with

cognitive linguistic deficits related to executive functioning, verbal fluency and attention, and visual

special skills.’”




                                                     -8-
        Moving to the audio recordings of the interviews3 themselves, the court found that they

“show a consistency in halting, strained and materially inconsistent statements, indicating a lack of

awareness or appreciation of the rights that he was waiving.” Specifically, the court referenced

Giampa’s mistaken belief that he “shot and killed five people,” including “the decedents’ youngest

son,” his statement at one point during the interview that his girlfriend “shot herself,” and that he

“did not know his own father’s name . . . until prompted” and did “not know his long-time former

girlfriend’s name and call[ed] her a completely different name.” The court noted Giampa’s

statement during one interview that his “brain is half asleep” and found that he was

“incomprehensible at times regarding confusion of the principle with the nurse when discussing a

suicide pact. He is inaccurate beyond just going to the weight of the evidence regarding when he

last saw his girlfriend.”

        When considering Giampa’s ability to knowingly and intelligently comprehend his Miranda

rights, the trial court gave weight to the speed at which Detective Guyton read them to Giampa, as

well as Detective Guyton’s failure to confirm that Giampa understood those rights. The court

further gave significant weight to Dr. Aaron’s conclusion that Giampa “had long-standing social

comprehension deficits that were exacerbated by his traumatic brain injury and call into question the

appreciation of his rights that he was waiving.” “[T]he cognitive confusion that was evident in the

interview,” the court continued, “went well beyond an accused denying certain things in a

self-serving manner.”




        3
          We have previously held that “we, on appellate review, view video evidence not to
determine what we think happened, but for the limited purpose of determining whether any
rational factfinder could have viewed it as the trial court did.” Meade v. Commonwealth, 74
Va. App. 796, 806 (2022). The logic underlying that deference, which “stems not from the trial
court being in a superior position to view the video evidence but from the difference in our
respective roles,” extends equally to our consideration of audio recordings, such as in this case.
                                                -9-
        Rejecting the Commonwealth’s suggestion to presume a waiver, the court “specifically

reject[ed] the notion . . . that there has to be direct evidence . . . either from [Giampa] or someone

else that he didn’t understand what was taking place.” The trial court remarked that

Dr. Hahnemann’s “conclusion that [Giampa] was not competent to stand trial because he did not

understand the pleadings against him or was unable to assist his defense is not controlling . . . but

indicates the level of deficit that existed in this case prior to him being restored to competency.”

        Then focusing its analysis on the specific manner of advisement of rights, the court

summarized: in the interview on January 16, Giampa was read his Miranda rights, “then he’s

directed to read to himself the consent to speak without any inquiry as to whether or not they were

read out loud or otherwise, which is significant on the waiver issue in this case, and then he’s

directed to sign it.” In the interview on January 17,

                [h]e’s advised of his rights by them being read at about the same
                pace without inquiry as to whether or not he understood each right,
                which is not essential by any stretch of the imagination on a typical
                case, but I want the record to reflect that it is essential on this case
                given the nature of his vulnerabilities and his injury.

(Emphasis added). Then, “the police officer reads the consent to speak after confusing the process

briefly.” The court continued:

                He’s then asked, “Can you read and see that stuff there?” in which
                there is an inaudible basic grunt on the January 17th tape, which the
                Court for purposes of this hearing will conclude is a yes. That still
                does not suffice to say that he understands those rights and he
                understands the rights that he is waiving. And there simply was no
                follow up as to whether or not he comprehended and appreciated the
                rights that he was waiving in this case.

Although the law does not require police to use a specific manner to advise an accused of his rights

under Miranda, the trial court concluded that:

                under the facts of this case with a physically and psychologically
                compromised juvenile patient, the Court concludes more proof was
                necessary for the Court to conclude that the Commonwealth met its
                burden by a preponderance of the evidence that there was a knowing
                                                  - 10 -
               and intelligent waiver in that he appreciated his rights and
               appreciated the waiving of them.

       Although the Commonwealth points to a number of cases in which injured or cognitively

impaired individuals were found to have knowingly and intelligently waived their Miranda

rights, see e.g., Eaton v. Commonwealth, 240 Va. 236 (1990); Cornell v. Commonwealth, 232

Va. 454 (1987); Simpson v. Commonwealth, 227 Va. 557 (1984); United States v. Robinson, 404

F.3d 850 (4th Cir. 2005); United States v. Cristobal, 293 F.3d 134 (4th Cir. 2002); United States

v. Glover, 596 F.2d 857 (9th Cir. 1979), such a conclusion is based on the totality of the

circumstances of the individual case and “will not be disturbed on appeal unless plainly wrong;”

Harrison, 244 Va. at 581. Giving deference to the trial court’s extensive factual findings

regarding Giampa’s physical condition, his cognitive abilities, and the manner in which his rights

were presented, we cannot say that the court’s holdings were plainly wrong or without evidence

to support them. The trial court, therefore, did not err in holding that the Commonwealth failed

to prove by a preponderance of the evidence that Giampa knowingly and intelligently waived his

Miranda rights.4


       4
          The Commonwealth separately assigns error to what it alleges is the trial court’s
imposition of a specific and elevated manner of Miranda warnings advisement. Specifically, the
trial court noted that (1) in the January 16 interview, Giampa was “directed to read himself the
consent to speak without any inquiry as to whether or not [the warnings] were read out loud or
otherwise,” which the court found “significant on the waiver issue in this case”; and (2) in the
January 17 interview, despite Detective Guyton reading Giampa the consent to speak and
Giampa’s verbal confirmation that he understood, the trial court found “there was simply no
follow up as to whether or not he comprehended and appreciated the rights that he was waiving
in this case.” The Commonwealth suggests that these concerns highlighted by the trial court
constituted “additional requirements” in Miranda warning procedures.
         We find that the trial court did not apply a heightened standard. The court did not
suggest that the content of Detective Guyton’s Miranda warnings was insufficient. Instead, the
court expressly recognized that it was “well aware that the law doesn’t require any special
sequence or manner of advisement of rights or a waiver.” Contra Duckworth v. Eagan, 492 U.S.
195, 203 (1989); California v. Prysock, 453 U.S. 355, 361 (1981) (per curiam). The court
simply concluded that the Commonwealth failed to show that Giampa knowingly and
intelligently waived his Miranda rights based on the totality of the circumstances—the proper
standard for analyzing an alleged Miranda waiver.
                                                 - 11 -
                                          CONCLUSION

       For the foregoing reasons, the judgment of the trial court suppressing Giampa’s statements

as given in violation of his Fifth Amendment rights is affirmed.

                                                                                         Affirmed.




                                               - 12 -
Beales, J., concurring in the judgment.

        I concur that we must affirm the trial court given the deferential standard of review that

we must use here. See Watkins v. Commonwealth, 229 Va. 469, 477 (1985). As the majority

notes, Giampa was a minor at the time he was questioned by the detectives. He had been in a

coma for over two weeks after undergoing extensive neurosurgery for a traumatic brain injury.

At the time of the two interviews, he had emerged from that coma only days earlier, he still had

three holes in his head, he actually told the detectives, “half my brain is sleeping,” and, as the trial

court found as a finding of fact, he had “significant impairment of cognitive function.”

        Giampa’s mother also testified that she was often at the hospital with her son as she

generally visited her son three times a day. She further testified that she had taped a large note

above Giampa’s hospital bed informing everyone, including the police who were present and

guarding him 24-7, that her son was not to talk to anyone except his parents or his attorney. In

addition, she had attached the attorney’s business card (with his name and phone number) to that

note. Despite being aware of the note from Giampa’s mother and having seen Giampa’s

attorney’s business card, the detectives did not call or contact either parent or Giampa’s attorney

before beginning their questioning. Instead, the detectives (who understandably had been

coordinating a 24-hour police guard of Giampa and a daily log recording Giampa’s status and the

visitors he received) chose to interview Giampa at a time when neither his mother, his father, nor

his attorney was present. Furthermore, despite Giampa’s unique mental state of having three

holes in his head and having just recently emerged from a coma, the detectives quickly read the

recovering 17-year-old Giampa his Miranda rights and then directed him to sign the Miranda

waiver form.

        Given the specific circumstances of this particular case, including the traumatic brain

injury (albeit self-inflicted after the two horrific killings), the resulting coma from which Giampa

                                                 - 13 -
had only recently emerged, and his mother’s written instructions next to Giampa’s attorney’s

card taped above his bed that Giampa (a minor) was “only [to] speak to [his] attorney and [his]

parents,” I cannot say the trial court’s decision was error. Indeed, the trial court’s finding, based

on a totality of the circumstances analysis, that Giampa did not knowingly and intelligently

waive his Miranda rights is, as the Supreme Court has required, “entitled on appeal to a

presumption of correctness” and “will not be disturbed on appeal unless plainly wrong.”

Harrison v. Commonwealth, 244 Va. 576, 581 (1992). Consequently, for all these reasons, given

the totality of the specific circumstances in this particular case, I concur in the judgment of this

Court affirming the circuit court.




                                                - 14 -